tax_exempt_and_government_entities_division u i l kkk rherekrerekrerererererer kreerererekrerrereerree legend taxpayer a employer m department of the treasury internal_revenue_service washington d c dec se t ef -fa t e ‘ a rrr rre rea rer ere re er ee a kerr rerere brera rake plan x keke rekrerkrkkerekkker custodian d eere ree re eere rrr amount d ira z eieio iie me fei ii iir account h ee shares y oie iii ir i dear krekeekerkekrrerererkreee this is in response to your letter dated date which was received in our office on date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ your request is supplemented by correspondence to our office dated date date date and date the following facts and representations have been submitted under penalties of perjury in support of the ruling requested keerrekreerrererrerrererereerere taxpayer a prior to his retirement on p was a participant in plan x a retirement_plan sponsored by employer m custodian d is the custodian of plan x cr plan x with ira documentation submitted by taxpayer a indicates that on i es 02ve a decided to close his account in rolling it over to an individual_retirement_arrangement the intention of taxpayer a established ira z a rollover ira with custodian d taxpayer ee amount d was a’s plan x account consisted of cash in the amount of amount d and shares y account statements indicate that on transferred from plan x to ira z taxpayer a asserts that a stock certificate representing shares y was sent to him by custodian d for his signature so that shares y could then be added to ira z taxpayer a asserts that he signed the stock certificate and returned it to custodian d for deposit in ira z taxpayer a further asserts that upon receipt of the stock certificate custodian d did not deposit shares y in ira z but rather deposited shares y in account h a regular investment account taxpayer a also maintains with custodian d documentation submitted by taxpayer a indicates that on shares y were deposited into account h m7 he discovered that shares y had not been taxpayer a states that in early rolled over to ira z but had been deposited in account h correspondence submitted by taxpayer a indicates that he contacted custodian d upon discovering the mistake but was informed by custodian d that it could not transfer shares y to ira z because the 60-day rollover period had expired taxpayer a filed his request for a waiver of the shortly after being informed by custodian d that it could not transfer shares y to ra z taxpayer a further states that he has not redeemed negotiated or otherwise used any of shares y since they have been in accou statements for account h -_- to be held in that account a submitted copies of monthly show that shares y continue based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of shares y from plan x sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras krekererekkere eer erererrrerreree q code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the disributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other s krekekrekekrekrreereekrekeerrekrrerekke q l events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case documentati mitted by taxpayer a indicates that a distribution was made from plan x il further documentation submitted by taxpayer inci ira z_a rollover ira with custodian d on amount d an amount that represents the cash portion of taxpayer a’s plan x account balance was transferred from plan x to ira z taxpayer a asserts that when returned the signed stock certificate to custodian d that represented shares y he assumed that shares y would aiso be deposited into ira z taxpayer a discovered that shares y had not been rolled over to ira z as he intended but rather had been deposited by custodian d into account h a regular investment account taxpayer a also maintains with custodian d taxpayer a asserts that he has not used negotiated redeemed or otherwise used any of shares y since they have been held in account h and has submitted monthly account statements for account h since account h that support that shares y continue to be held in account h the month in which shares y were deposited in ablished nd that on therefore assuming that the distribution of from plan x qualifies as an eligible_rollover_distribution under code sec_402 pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of shares y from plan x taxpayer a is granted a period of sixty days from the date of this ruling to contribute shares y to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution we conclude that the 60-day rollover requirement is waived and shares y will be considered a valid rollover_contribution within the meaning of code sec_402 this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code this letter assumes that plan x satisfies the requirements for qualification under code sec_401 at all times relevant to this transaction this ruling further krkrerrerkerererererrerrerrereree io pab ti an r q assumes that ira z meets the requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to whether the distribution from plan x qualifies as an eligible_rollover_distribution under code sec_402 this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact rrkkkerek err erk err rre rrr aee rrer ere set oe dp rast sincerely yours signed joyce eb floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
